          Case 1:20-cr-00130-CM Document 14-5 Filed 03/10/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                 Plaintiff,

V.                                                CASE NUMBER: 1:20-cr-000130-CM-2

JOSE MEJICANOS,

                 Defendant.
____________./
                              ORDER FOR ADMISSION PRO HAC VICE

        The motion of Joseph C. Flynn, for admission to practice Pro Hae Vice in the above

captioned action is granted.

        Applicant has declared that he is a member in good standing of the bar(s) of the State(s) of

Florida; and that his contact information is as follows:

                 Joseph C. Flynn
                 NeJame Law
                 189 S. Orange Avenue, Suite 1800
                 Orlando, FL 32801
                 Phone: 407-500-0000
                 Fax: 407-802-1436
                 trey@nejamelaw.com


Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel for the

Defendant, Jose Mejicanos, in the above entitled Action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

above captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the Rules

governing discipline of attorneys.

        Dated:      Ji   )p /d'<'.J#'
                                                           United States DistrictfMa~istFEl4e Judge
